Citation Nr: 0216415	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  01-00 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, including post-traumatic stress disorder (PTSD) 
and dysthymic disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1962 to June 
1966, and from August 1966 to October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2000, a 
statement of the case was issued in May 2000, and a 
substantive appeal was received in January 2001.  


FINDINGS OF FACT

1. The veteran does not suffer from PTSD.

2. An acquired psychiatric disability, to include dysthymic 
disorder, was not manifested during the veteran's active 
duty service or for several years after service, nor is an 
acquired psychiatric disability, to include dysthymic 
disorder, otherwise related to service.


CONCLUSION OF LAW

An acquired psychiatric disability, to include PTSD and 
dysthymic disorder, was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 1991 and Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304(f), 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations, which set forth the criteria for entitlement to 
service connection.  The discussions in the rating decision, 
statement of the case, and supplemental statement of the case 
have informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in a March 2001 letter, the veteran was effectively 
furnished notice of the types of evidence necessary to 
substantiate his claim as well as the types of evidence VA 
would assist him in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.  

Furthermore, that there has been substantial compliance with 
the assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, service records, VA medical records, VA examination 
reports in July 1999 and February 2002, and a written 
statement from the veteran's wife.  As the record shows that 
the veteran has been afforded VA examinations in connection 
with his claim, the requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  See 66 Fed. Reg. 45,631 (Aug. 29, 2001).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

The issue before the Board involves a claim of entitlement to 
service connection for an acquired psychiatric disability, to 
include PTSD and Dysthymic disorder.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers a from disability resulting from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. 
§ 1110.  For veteran's who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as psychoses, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  When a 
disability is not initially manifested during service or 
within an applicable presumptive period, service connection 
may nevertheless be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  The Board also notes that 38 C.F.R. 
§ 3.304(f) was recently amended as pertaining to personal 
assault PTSD claims.  However, the amendment did not change 
the pertinent part of the regulation as in effect from March 
1997 dealing with the requirement of a diagnosis of PTSD.  
See generally 67 Fed. Reg. 10330 (Mar. 7, 2002).

The veteran's essential argument is that based on stressors 
he incurred while serving on active duty, he has an acquired 
psychiatric disability.  He appears to have set forth his 
claim in terms of PTSD, depression, and dysthymic disorder.  
He asserts that he exhibits symptoms of depression, a sense 
of isolation, impaired short and long term memory, difficulty 
working and taking authority, and a also experiences anxiety 
reaction to loud noises and burning smells.  He has related a 
number of events during service that he claims were 
stressful.  A statement from his wife is of record in 
connection with the psychiatric disability claim. 

As an initial matter, the Board is unable to find any 
inservice evidence of psychiatric symptoms.  Service medical 
records do not reference any complaints of or treatment for a 
psychiatric condition.  In fact, a mental examination record 
in July 1970 revealed that the veteran exhibited no 
functional organic or thought process disorder and no 
suicidal or homicidal ideation at that time.  The record 
further indicated that the veteran was essentially free of 
psychopathology.  Additionally, the veteran's psychiatric 
status was clinically evaluated as normal at the time of 
separation examination in October 1970.  

There is no supporting evidence of any complaints of or 
treatment for a psychiatric disorder for several years after 
service.  The veteran was discharged in October 1970, and it 
appears from the record that there is no reference to an 
acquired psychiatric disability until he received a VA 
examination in July 1999.  The veteran complained of 
depression, experiencing nightmares possibly two times a 
month, and had occasional intrusive thoughts.  The examiner 
indicated that mental status examination was essentially 
normal, except for some blocking.  It was the examiner's 
opinion that the veteran's symptomatology did not suggest 
serious depression or full-blown PTSD.   The diagnosis was 
alcohol abuse, in remission times many years, dysthymic 
disorder, and elements of PTSD are verbalized.  

VA treatment records from March 2000 through July 2000 show 
that the veteran complained of having insomnia and intrusive 
thoughts.  VA clinical records demonstrate that by April 
2000, the veteran reported doing well and was fighting to 
keep unwanted memories from emerging.  The July 2000 VA 
clinical record indicated that the veteran had not contacted 
the clinic since April 2000.  

Of record is a March 2000 VA record, which includes an 
assessment that the veteran meets the diagnostic criteria for 
PTSD.  However, the examiner commented that the veteran has a 
difficult time expressing himself and that the plan was to 
refer the veteran for further examination to confirm the PTSD 
diagnosis.  A VA examination was subsequently conducted in 
February 2002.  The examiner reviewed the veteran's file in 
connection with the examination a noted a number of the 
claimed stressors.  However, the examiner did not diagnose 
PTSD.  The examiner indicated that the veteran did not appear 
to meet the full criteria for PTSD.  He did demonstrate some 
signs of it with occasional nightmares and some thoughts 
about his experience with the burned bodies; however, he did 
not meet the full DSM-IV criteria.  Instead, the diagnosis 
was dysthymic disorder and alcohol dependence.  

After considering the totality of the pertinent evidence, the 
Board is compelled to find that the preponderance of the 
evidence is against a finding that the veteran suffers from 
PTSD.  While the record does include a March 2000 VA clinical 
record indicating that the veteran met the diagnostic 
criteria for PTSD, VA examinations in July 1999 and February 
2002 found that the diagnostic criteria for PTSD were not 
met.  In fact, the February 2002 examination was conducted by 
two psychiatrists who apparently concurred that PTSD was not 
present.  Additionally,  the February 2002 psychiatric 
examination was based not only on a detailed examination of 
the veteran, but also a review of his records.  Moreover, the 
February 2002 examination was for the express purpose of 
determining if the veteran suffered from PTSD.  However, the 
February 2002 VA psychiatric examiners, in their professional 
medical judgment, were unable to conclude that the criteria 
for PTSD were met.  The Board therefore believes that the 
February 2002 VA psychiatric examination findings are 
entitled to considerably more weight that the March 2000 VA 
medical record, particularly in light of the fact that the 
March 2000 VA medical examiner indicated that the veteran 
required further confirmation of the diagnosis.  Further 
examination was performed in February 2002, which indicated 
that the veteran did not have PTSD.

Although the veteran and his wife may report symptoms that 
they perceive to be manifestations of the PTSD disability, 
the question of whether a chronic disability is currently 
present is one that requires skill in diagnosis, and 
questions involving diagnostic skills must be made by medical 
experts.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Board finds that there is no diagnosis of PTSD to meet either 
the old or the new provisions of 38 C.F.R. § 3.304(f).  

The question remains whether the diagnosed dysthymic disorder 
is related to the veteran's service.  However, the evidence 
shows no manifestation of any acquired psychiatric disorder 
during service, there is otherwise no evidence of pertinent 
symptomatology after service for several years, and there is 
no evidence relating the veteran's current dysthymic disorder 
to service.  As such, the Board is compelled to conclude that 
the preponderance of the evidence is also against entitlement 
to service connection for an acquired psychiatric disability.  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

The appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

